Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement, dated as of February 1, 2019 (this “Agreement”), is
by and among Del Frisco’s Restaurant Group, Inc. (the “Company”) and the persons
and entities set forth on Schedule A hereto (the “Engaged Group,” and, for
clarity and as applicable, including each member thereof acting individually).

RECITALS

WHEREAS, the Company and Engaged Capital, LLC, a member of the Engaged Group,
have engaged in various discussions and communications concerning the Company’s
business, financial performance and strategic plans;

WHEREAS, as of the date hereof, the Engaged Group is the Beneficial Owner (as
defined below) of 3,328,000 shares of common stock, $0.001 par value per share,
of the Company (the “Common Stock”), or approximately 9.99% of the Common Stock
issued and outstanding on the date hereof; and

WHEREAS, the Company and the Engaged Group have determined to come to an
agreement with respect to certain matters relating to the composition of the
Board of Directors of the Company (the “Board”) and certain other matters, as
provided in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties (as defined below), intending to be legally bound hereby, agree as
follows:

Section 1. Board Appointment and Related Agreements.

(a) Board Appointment. Immediately following the execution of this Agreement,
the Board and all applicable committees of the Board shall take all necessary
actions to: (i) increase the size of the Board to seven directors and
(ii) appoint Joseph E. Reece (the “New Director”) as a new Class III director
(with a term expiring at the 2021 annual meeting of stockholders of the
Company).

(b) Replacements.

(i) From the date of this Agreement until the expiration of the Extended
Cooperation Period (as defined below), if the New Director is unable or
unwilling to serve as a director, resigns as a director or is removed as a
director and so long as the Engaged Group continuously beneficially owns in the
aggregate at least the lesser of (A) 4.9% of the Company’s then outstanding
Voting Securities (as defined below) and (B) 1,632,768 shares of Common Stock,
the Engaged Group shall have the ability to recommend a substitute person to
replace the New Director in accordance with Section 1(b)(ii) (any such
replacement director, a “Replacement Director”).



--------------------------------------------------------------------------------

(ii) The appointment of any Replacement Director will be subject to (A) the
execution and delivery by such Replacement Director of (x) a fully completed
copy of the Company’s standard director and officer questionnaire and other
reasonable and customary director onboarding documentation required by the
Company in connection with the appointment or election of new Board members and
(y) a written acknowledgment that such Replacement Director agrees to be bound
by all agreements, policies, codes and guidelines applicable to non-employee
directors of the Company, (B) such Replacement Director satisfying the Director
Criteria (as defined below), and (C) the Board determining such Replacement
Director to be reasonably acceptable. The Nominating and Corporate Governance
Committee of the Board (the “Nominating Committee”) shall make its determination
and recommendation regarding whether any candidate for Replacement Director so
qualifies within 10 Business Days (as defined below) after such candidate has
submitted to the Company the documentation required by this Section 1(b)(ii). If
the Nominating Committee does not accept a substitute person recommended by the
Engaged Group as a Replacement Director (it being acknowledged that the
Nominating Committee cannot unreasonably withhold its approval), the Engaged
Group will have the right to recommend additional substitute person(s) whose
appointment will be subject to the Nominating Committee recommending such person
in accordance with the procedures described in this Section 1(b). Upon the
recommendation of a candidate for Replacement Director by the Nominating
Committee, the Board shall review and vote on the appointment of such candidate
to the Board no later than 10 Business Days after the Nominating Committee’s
recommendation of such candidate; provided, that if the Board does not approve
and appoint such candidate for Replacement Director to the Board (it being
acknowledged that the Board cannot unreasonably withhold its approval), the
Parties shall continue to follow the procedures described in this
Section 1(b)(ii) until a Replacement Director is approved and appointed to the
Board.

(c) Transaction Committee Appointment. Immediately following the appointment of
the New Director to the Board, and for so long as the New Director serves on the
Board, the Board and all applicable committees of the Board shall take all
actions necessary to ensure that following the appointment of the New Director
until the expiration of the Extended Cooperation Period, the New Director is
appointed to the Transaction Committee of the Board (the “Transaction
Committee”). Immediately following the appointment of the New Director to the
Transaction Committee, (i) the New Director will be appointed as the Chairman of
the Transaction Committee and will be entitled to serve as Chairman of the
Transaction Committee until the conclusion of the Extended Cooperation Period
and (ii) the Transaction Committee will consist of the New Director, Pauline J.
Brown and David B. Barr during the Extended Cooperation Period.

(d) Additional Agreements.

(i) The Engaged Group agrees (A) to cause its Affiliates (as defined below) to
comply with the terms of this Agreement and (B) that it shall be responsible for
any breach of this Agreement by any such Affiliate. A breach of this Agreement
by an Affiliate of any member of the Engaged Group, if such Affiliate is not a
party hereto, shall be deemed to occur if such Affiliate engages in conduct that
would constitute a breach of this Agreement if such Affiliate was a party hereto
to the same extent as the Engaged Group.

(ii) During the Cooperation Period (as defined below), the Engaged Group agrees
that it shall, and shall cause each of its Affiliates to, appear in person or by
proxy at

 

2



--------------------------------------------------------------------------------

each annual or special meeting of the stockholders of the Company (each, a
“Stockholder Meeting”) and vote all Voting Securities beneficially owned,
directly or indirectly, by the Engaged Group or such Affiliate (or which the
Engaged Group or such Affiliate has the right or ability to vote) at such
meeting (A) in favor of the slate of directors recommended by the Board,
(B) against the election of any nominee for director not approved, recommended
and nominated by the Board for election at any such meeting, and (C) in
accordance with the Board’s recommendation with respect to any other matter
presented at such meeting; provided, that, if Institutional Shareholder Services
Inc. (“ISS”) recommends otherwise with respect to any matter under clause (C) of
this Section 1(d)(ii) (other than the removal of any director), the Engaged
Group shall be permitted to vote in accordance with ISS’s recommendation;
provided, further, that the Engaged Group shall be permitted to vote in its sole
discretion with respect to any publicly announced proposals relating to an
Extraordinary Transaction (as defined below).

(iii) For so long as the Engaged Group continuously beneficially owns in the
aggregate at least the lesser of (A) 4.9% of the Company’s then outstanding
Voting Securities and (B) 1,632,768 shares of Common Stock, the Company agrees
that prior to the conclusion of the 2020 annual meeting of stockholders of the
Company (the “2020 Annual Meeting”), the Company agrees that (a) the size of the
Board shall not exceed nine members and (b) the Company shall not seek to change
the class in which any director serves.

(iv) During the Cooperation Period, (A) upon written request from the Company,
the Engaged Group will promptly provide the Company with information regarding
the amount of the securities of the Company then beneficially owned by the
Engaged Group and (B) the Engaged Group will notify the Company within one
Business Day of the earlier to occur of the (x) consummation of any Substantial
Disposition (as defined below) and (y) entry into any agreement or arrangement
in respect of a Substantial Disposition. Such information provided to the
Company will be kept strictly confidential unless required to be disclosed
pursuant to law, legal process, subpoena, the rules of any stock exchange or any
legal requirement or as part of a response to a request for information from any
governmental authority with jurisdiction over the Company.

(v) Each Party agrees that, during the Cooperation Period, it shall not
institute, solicit, join or assist in any litigation, arbitration or other
proceeding against or involving the other Party, any Affiliate of the other
Party or any of their respective current or former directors or officers
(including derivative actions), other than to enforce the provisions of this
Agreement.

Section 2. Standstill Agreement. During the period commencing with the execution
of this Agreement and ending on the first Business Day after the completion of
the 2019 annual meeting of stockholders of the Company (the “Cooperation
Period”), the Engaged Group shall not, and it will cause each of its Affiliates
not to, directly or indirectly (including through any director, officer,
employee, partner, member, manager, consultant, legal or other advisor, agent or
other representative of the Engaged Group or any Affiliate of the Engaged
Group), in any manner, alone or in concert with others:

(a) (i) acquire, cause to be acquired, or offer, seek or agree to acquire,
whether by purchase, tender or exchange offer, through the acquisition of
control of another person, by joining or forming a partnership, limited
partnership, syndicate or other group (including any group

 

3



--------------------------------------------------------------------------------

of persons that would be treated as a single “person” under Section 13(d) of the
Exchange Act (as defined below)), through swap or hedging transactions or
otherwise (the taking of any such action, an “Acquisition”), ownership
(beneficial or otherwise) of any securities or assets of the Company (or any
direct or indirect rights or options to acquire such ownership, including voting
rights decoupled from the underlying Voting Securities) such that after giving
effect to any such Acquisition, the Engaged Group or any of its Affiliates
holds, directly or indirectly, in excess of 15% of the Voting Securities,
(ii) acquire, cause to be acquired, or offer, seek or agree to acquire, whether
by purchase or otherwise, any interest in any indebtedness of the Company, or
(iii) acquire, cause to be acquired, or offer, seek or agree to acquire,
ownership (including Beneficial Ownership) of any asset or business of the
Company or any right or option to acquire any such asset or business from any
person, in each case other than securities of the Company;

(b) (i) nominate, give notice of an intent to nominate, or recommend for
nomination a person for election to the Board (other than pursuant to
Section 1(b)) or take any action in respect of the removal of any director,
(ii) knowingly seek or encourage any person to submit any nomination in
furtherance of a “contested solicitation” or take any other action in respect of
the election or removal of any director, (iii) submit, or knowingly seek or
encourage the submission of, any stockholder proposal (pursuant to Rule 14a-8 or
otherwise) for consideration at, or bring any other business before, any
Stockholder Meeting, (iv) request, or knowingly initiate, encourage or
participate in any request, to call a Stockholder Meeting, (v) publicly seek to
amend any provision of the Certificate of Incorporation, Bylaws, or other
governing documents of the Company (each as may be amended from time to time),
or (vi) take any action similar to the foregoing with respect to any subsidiary
of the Company;

(c) solicit any proxy, consent or other authority to vote of stockholders or
conduct any other referendum (binding or non-binding) (including any “withhold,”
“vote no” or similar campaign) with respect to, or from the holders of, Voting
Securities, or become a “participant” (as such term is defined in Instruction 3
to Item 4 of Schedule 14A promulgated under the Exchange Act) in, or knowingly
assist, advise, initiate, encourage or influence any person (other than the
Company) in, any “solicitation” of any proxy, consent or other authority to vote
any Voting Securities (other than such assistance, advice, encouragement or
influence that is consistent with the Board’s recommendation in connection with
such matter);

(d) (i) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any Stockholder Meeting or as otherwise permitted by Section 1(d)(ii)) or
(ii) deposit or agree or propose to deposit any securities of the Company in any
voting trust or similar arrangement, or subject any securities of the Company to
any agreement or arrangement with respect to the voting of such securities
(including a voting agreement or pooling arrangement), other than (A) any such
voting trust or arrangement solely for the purpose of delivering to the Company
or its designee a proxy, consent, or other authority to vote in connection with
a solicitation made by or on behalf of the Company or (B) customary brokerage
accounts, margin accounts and prime brokerage accounts;

(e) knowingly encourage, advise or influence any person, or knowingly assist any
person in so encouraging, advising or influencing any person, with respect to
the giving or withholding of any proxy, consent or authority to vote any Voting
Securities or in conducting any referendum (binding or non-binding) (including
any “withhold,” “vote no” or similar campaign);

 

4



--------------------------------------------------------------------------------

(f) form, join, encourage the formation of, or in any way participate in any
partnership, limited partnership, syndicate or group (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities
(other than a group that includes all or some of the members of the Engaged
Group, but does not include any other entities or persons that are not members
of the Engaged Group as of the date hereof; provided, however, that nothing
herein shall limit the ability of an Affiliate of the Engaged Group to join such
group following the execution of this Agreement, so long as any such Affiliate
agrees to be bound by the terms and conditions of this Agreement);

(g) make or publicly advance any request or proposal to amend, modify or waive
any provision of this Agreement, or take any action challenging the validity or
enforceability of any provision of or obligation arising under this Agreement;
provided, that the Engaged Group may make confidential requests to the Board to
amend, modify or waive any provision of this Agreement, which the Board may
accept or reject in its sole and absolute discretion, so long as any such
request is not publicly disclosed by the Engaged Group and is made by the
Engaged Group in a manner that would not reasonably be expected to require the
public disclosure thereof by the Company, the Engaged Group or any other person;

(h) make a request for a list of the Company’s stockholders or for any books and
records of the Company pursuant to Section 220 of the Delaware General
Corporation Law; or

(i) enter into any discussion, negotiation, agreement, arrangement or
understanding concerning any of the foregoing (other than this Agreement) or
encourage, assist, solicit, seek or seek to cause any person to undertake any
action inconsistent with this Section 2.

Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 2 shall not be deemed to restrict the Engaged Group
from: (i) communicating privately with the Board or any of the Company’s
officers regarding any matter, so long as such communications are not intended
to, and would not reasonably be expected to, require any public disclosure of
such communications or (ii) communicating privately with stockholders of the
Company and others in a manner that does not otherwise violate this Section 2 or
Section 16. Furthermore, for the avoidance of doubt, nothing in this Agreement
shall be deemed to restrict in any way the New Director or any Replacement
Director in the exercise of his or her fiduciary duties to the Company.

Section 3. Stockholder Rights Plans. The Company shall take all necessary
actions to (a) amend the Rights Agreement, dated as of December 5, 2018, between
the Company and American Stock Transfer & Trust Company, LLC (the “Rights
Agreement”) such that the Final Expiration Date (as defined in the Rights
Agreement) shall occur on or before the date that is 10 Business Days after the
date of this Agreement and (b) submit any stockholder rights plan adopted by the
Company on or after the date of this Agreement and prior to the conclusion of
the Extended Cooperation Period for ratification by the stockholders of the
Company at the next Stockholder Meeting to occur after the date of the rights
agreement or other agreement, arrangement or understanding in respect of such
stockholder rights plan.

 

5



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of All Parties. Each Party represents
and warrants to the other Party that (a) such Party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms (subject to applicable
bankruptcy and similar laws relating to creditors’ rights and to general equity
principles) and (c) this Agreement will not result in a material violation of
any (i) term or condition of any agreement to which such person is a party or by
which such Party may otherwise be bound or (ii) law, rule, license, regulation,
judgment, order or decree governing or affecting such Party.

Section 5. Representations and Warranties of the Engaged Group. The Engaged
Group represents, warrants and covenants to the Company that (a) as of the date
of this Agreement, the Engaged Group collectively beneficially owns and is
entitled to vote an aggregate of 3,328,000 shares of Common Stock, (b) as of the
date of this Agreement, the Engaged Group does not have a Synthetic Position (as
defined below) (other than (i) the shares of Common Stock beneficially owned as
set forth in clause (a) above and (ii) a certain cash-settled total return swap
agreement constituting economic exposure to an aggregate of 328,000 notional
shares of Common Stock, which has a maturity date of December 20, 2021) in any
Voting Securities, (c) the Engaged Group has not provided or agreed to provide,
and will not provide, any compensation in cash or otherwise to the New Director
or any Replacement Director in connection with such person’s appointment to, or
service as a director on, the Board, (d) the New Director is not a former
employee or current employee of the Engaged Group, and (e) the Engaged Group
will not become party to any agreement, arrangement or understanding (whether
written or oral) with the New Director or any Replacement Director with respect
to such person’s service as a director on the Board, including any such
agreement, arrangement or understanding with respect to how such person should
or would vote or act on any issue or question as a director.

Section 6. Press Release; Communications. Promptly following the execution of
this Agreement, the Company shall issue a mutually agreeable press release in
the form attached hereto as Exhibit B (the “Press Release”) announcing certain
terms of this Agreement. Neither the Company nor the Engaged Group shall make or
cause to be made, and the Company and the Engaged Group will cause their
respective Affiliates not to make or cause to be made, any public announcement
or statement with respect to the subject matter of this Agreement that is
contrary to the statements made in the Press Release or the terms of this
Agreement, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party. The Company acknowledges that the
Engaged Group may file this Agreement as an exhibit to its Schedule 13D. The
Company shall be given a reasonable opportunity to review and comment on any
Schedule 13D filing made by the Engaged Group with respect to this Agreement,
and the Engaged Group shall give reasonable consideration to any comments of the
Company. The Engaged Group acknowledges and agrees that the Company may file
this Agreement and file or furnish the Press Release with the SEC (as defined
below) as exhibits to a Current Report on Form 8-K and other filings with the
SEC. The Engaged Group shall be given a reasonable opportunity to review and
comment on any Current Report on Form 8-K or other filing with the SEC made by
the Company with respect to this Agreement, and the Company shall give
reasonable consideration to any comments of the Engaged Group.

 

6



--------------------------------------------------------------------------------

Section 7. Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby, except that the
Company will reimburse the Engaged Group for its reasonable documented expenses,
including legal fees incurred in connection with the negotiation and entry into
this Agreement and the matters related thereto, in an amount not to exceed
$50,000.

Section 8. Termination. Unless otherwise mutually agreed in writing by each
Party, this Agreement shall terminate on the earlier to occur of (a) the
conclusion of the 2020 Annual Meeting and (b) the consummation of an
Extraordinary Transaction. Notwithstanding the foregoing, the provisions of
Section 7 through Section 15 and Section 17 through Section 21 shall survive the
termination of this Agreement. No termination of this Agreement shall relieve
any Party from liability for any breach of this Agreement prior to such
termination.

Section 9. Certain Defined Terms. For purposes of this Agreement:

(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act, and shall include all persons or entities that at any
time during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement.

(b) “Beneficial Ownership” means having the right or ability to vote, cause to
be voted or control or direct the voting of any Voting Securities (in each case
whether directly or indirectly, including pursuant to any agreement, arrangement
or understanding, whether or not in writing); provided, that a person shall be
deemed to have “Beneficial Ownership” of any Voting Securities that such person
has a right, option or obligation to own, acquire or control or direct the
voting of upon conversion, exercise, expiration, settlement or similar event
(“Exercise”) under or pursuant to (i) any Derivative (as defined below) (whether
such Derivative is subject to Exercise immediately or only after the passage of
time or upon the satisfaction of one or more conditions) and (ii) any Synthetic
Position that is required or permitted to be settled, in whole or in part, in
Voting Securities. A person shall be deemed to be the “Beneficial Owner” of, or
to “beneficially own,” any securities that such person has Beneficial Ownership
of.

(c) “Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) other day on which commercial banks in the State of New York are
authorized or required to be closed by applicable law.

(d) “Director Criteria” means that a person (i) qualifies as “independent”
pursuant to SEC rules and regulations, applicable stock exchange listing
standards and applicable corporate governance policies, (ii) qualifies to serve
as a director under the General Corporation Law of the State of Delaware,
(iii) is not a former employee or current employee of the Engaged Group and
(iv) has the relevant experience to be a director of the Company.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended
(together with the rules and regulations promulgated thereunder).

 

7



--------------------------------------------------------------------------------

(f) “Extended Cooperation Period” means the period commencing with the execution
of this Agreement and ending on the earliest to occur of (i) the date that is 30
days prior to the director nomination deadline for the 2020 Annual Meeting,
(ii) the first Business Day after the date on which the Company publicly
announces or discloses that it has consummated or entered into an agreement in
respect of an Extraordinary Transaction, and (iii) the first Business Day after
the date on which the Company publicly announces or discloses that (A) the
review of strategic alternatives with respect to the Company commenced by the
Board on December 20, 2018 (the “Strategic Review Process”) has been or will be
concluded and (B) the Company has not and will not consummate or enter into an
agreement in respect of an Extraordinary Transaction arising out of or relating
to the Strategic Review Process.

(g) “Extraordinary Transaction” means any merger, acquisition, disposition of
all or substantially all of the assets of the Company or other business
combination involving the Company requiring a vote of stockholders of the
Company.

(h) “Party” means the Company and the Engaged Group, individually, and “Parties”
means the Company and the Engaged Group, collectively.

(i) “SEC” means the U.S. Securities and Exchange Commission.

(j) “Substantial Disposition” means any transaction or series of related
transactions (other than open market sales) pursuant to which the Engaged Group
sells or agrees to sell, through swap or hedging transactions or otherwise, any
Voting Securities or any voting rights decoupled from the underlying Voting
Securities held by the Engaged Group or by any Affiliate of the Engaged Group
constituting 5% or more of the then-outstanding Voting Securities to any person.

(k) “Synthetic Position” means any option, warrant, convertible security, stock
appreciation right or other security, contract right or derivative position or
similar right (including any “swap” transaction with respect to any security,
other than a broad based market basket or index) (each of the foregoing, a
“Derivative”), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of Voting Securities or a value determined in whole or in part with
reference to, or derived in whole or in part from, the value of Voting
Securities and that increases in value as the market price or value of Voting
Securities increases or that provides an opportunity, directly or indirectly, to
profit or share in any profit derived from any increase in the value of Voting
Securities, in each case regardless of whether (x) it conveys any voting rights
in such Voting Securities to any person, (y) it is required to be or capable of
being settled, in whole or in part, in Voting Securities, or (z) any person
(including the holder of such Synthetic Position) may have entered into other
transactions that hedge its economic effect.

(l) “Voting Securities” means the Common Stock and any other securities of the
Company entitled to vote in the election of directors.

Section 10. Mandatory Injunctive Relief; Fees.

 

8



--------------------------------------------------------------------------------

(a) Each Party acknowledges and agrees that any breach of any provision of this
Agreement shall cause the other Party irreparable harm which would not be
adequately compensable by money damages. Accordingly, in the event of a breach
or threatened breach by a Party of any provision of this Agreement, the other
Party shall be entitled to seek an injunction or other preliminary or equitable
relief, without having to prove irreparable harm or actual damages or post a
bond or other security. The foregoing right shall be in addition to such other
rights or remedies that may be available to the non-breaching Party for such
breach or threatened breach, including the recovery of money damages.

(b) If a Party institutes any legal suit, action, or proceeding against the
other Party to enforce this Agreement (or obtain any other remedy regarding any
breach of this Agreement) or arising out of or relating to this Agreement,
including contract, equity, tort, fraud, and statutory claims, the prevailing
Party in the suit, action, or proceeding is entitled to receive, and the
non-prevailing Party shall pay, in addition to all other remedies to which the
prevailing Party may be entitled, the costs and expenses incurred by the
prevailing Party in conducting the suit, action, or proceeding, including
actual attorneys’ fees and expenses, even if not recoverable by law.

Section 11. Confidentiality.

(a) The Engaged Group acknowledges that the New Director and any Replacement
Director shall be required to preserve the confidentiality of the Company’s
business and information, including any non-public information entrusted to or
obtained by such director by reason of his or her position as a director of the
Company (“Confidential Information”).

(b) The Engaged Group shall not seek to obtain Confidential Information from the
New Director or any Replacement Director.

Section 12. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Each Party agrees to use its
commercially reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or unenforceable by a court of competent jurisdiction.

Section 13. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally, (ii) upon confirmation of receipt, when sent
by e-mail (provided, that such confirmation is not automatically generated), or
(iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses for such communications shall be:

 

9



--------------------------------------------------------------------------------

If to the Company:

 

 

Del Frisco’s Restaurant Group, Inc.

2900 Ranch Trail

Irving, Texas 75063

  

 

Attention:

   Norman Abdallah           

E-mail:

   nabdallah@dfrg.com         

with a copy (which shall not constitute notice) to:

 

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

  

 

Attention:

   Joshua M. Zachariah               Shaun J. Mathew         

  E-mail:

   joshua.zachariah@kirkland.com          shaun.mathew@kirkland.com      

If to the Engaged Group:

 

 

Engaged Capital, LLC

610 Newport Center Drive, Suite 250

Newport Beach, California 92660

  

 

Attention:

   Glenn W. Welling           

E-mail:

   glenn@engagedcapital.com      

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  

Attention:

   Steve Wolosky             Ryan Nebel         

E-mail:

   swolosky@olshanlaw.com          rnebel@olshanlaw.com      

Section 14. Governing Law; Jurisdiction; Jury Waiver. This Agreement and all
actions, proceedings or counterclaims (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any action of the
Company or the Engaged Group in the negotiation, administration, performance or
enforcement hereof shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each Party irrevocably agrees
that any legal action or proceeding with respect to this Agreement and any
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and any rights and obligations arising
hereunder brought by the other Party or its successors or assigns, shall be
brought and determined exclusively in the

 

10



--------------------------------------------------------------------------------

Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware) (the “Chosen Courts”). Each Party hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
Chosen Courts and agrees that it will not bring any action relating to this
Agreement in any court other than the Chosen Courts. Each Party hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the Chosen Courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any Chosen Court or from
any legal process commenced in the Chosen Courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by applicable legal requirements, any claim that (i) the suit, action
or proceeding in any Chosen Court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by the Chosen Courts. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

Section 15. Counterparts; Electronic Transmission. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. Any signature to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, shall have the same effect as physical
delivery of the paper document bearing the original signature.

Section 16. Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the Extended Cooperation Period, or if
earlier, until such time as the other Party or any of its agents, subsidiaries,
Affiliates, successors, assigns, officers, key employees or directors shall have
breached this Section 16, neither it nor any of its respective agents,
subsidiaries, Affiliates, successors, assigns, officers, key employees or
directors, shall in any way criticize, disparage, call into disrepute or
otherwise defame or slander the other Party or such other Party’s subsidiaries,
Affiliates, successors, assigns, officers (including any current officer of a
Party or a Party’s subsidiaries who no longer serves in such capacity at any
time following the execution of this Agreement), directors (including any
current director of a Party or a Party’s subsidiaries who no longer serves in
such capacity at any time following the execution of this Agreement), employees,
agents, attorneys or representatives, or any of their businesses, products or
services, or, where the other Party is the Company, the Strategic Review
Process, in any manner that would reasonably be expected to damage the business
or reputation of such other Party (including, where the other Party is the
Company, the Strategic Review Process), their businesses, products or services
or their subsidiaries, Affiliates, successors, assigns, officers (or former
officers), directors (or former directors), employees, agents, attorneys or
representatives. For the avoidance of doubt, the Engaged Group shall be
permitted to comment (privately and publicly) on the Strategic Review Process
during the Extended Cooperation Period so long as it does not violate the
non-disparagement provisions of this Section 16. For purposes of this
Section 16, no actions taken by any director, agent or other representative of a
Party in any capacity other than on behalf of, and at the direction of, such
Party will be covered by this Agreement.

 

11



--------------------------------------------------------------------------------

Section 17. No Waiver. Any waiver by any Party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver of, or
deprive that Party of the right thereafter to insist upon strict adherence to,
that term or any other term of this Agreement.

Section 18. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. This
Agreement may only be amended pursuant to a written agreement executed by each
Party.

Section 19. Successors and Assigns. This Agreement may not be transferred or
assigned by any Party without the prior written consent of the other Party. Any
purported assignment without such consent is null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

Section 20. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other person.

Section 21. Interpretation and Construction. Each Party acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each Party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over any interpretation of this Agreement
shall be decided without regards to events of drafting or preparation. The
section headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement, (i) the word “including” (in its various forms) means
“including, without limitation,” (ii) the words “hereunder,” “hereof,” “hereto”
and words of similar import are references to this Agreement as a whole and not
to any particular provision of this Agreement, and (iii) the word “or” is not
exclusive.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

Del Frisco’s Restaurant Group, Inc. By:   /s/ Norman Abdallah   Name:   Norman
Abdallah   Title:   Chief Executive Officer

 

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

Engaged Capital, LLC By:   /s/ Glenn W. Welling   Name:  

Glenn W. Welling

  Title:  

Founder and Chief Investment Officer

 

Engaged Capital Flagship Master Fund, LP

By:

 

Engaged Capital, LLC

General Partner

By:

  /s/ Glenn W. Welling  

Name:

 

Glenn W. Welling

 

Title:

 

Founder and Chief Investment Officer

 

Engaged Capital Flagship Fund, LP

By:

 

Engaged Capital, LLC

General Partner

By:

  /s/ Glenn W. Welling  

Name:

 

Glenn W. Welling

 

Title:

 

Founder and Chief Investment Officer

 

Engaged Capital Flagship Fund, Ltd.

By:   /s/ Glenn W. Welling   Name:  

Glenn W. Welling

  Title:  

Director

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

Engaged Capital Holdings, LLC

By:   /s/ Glenn W. Welling   Name:  

Glenn W. Welling

  Title:  

Sole Member

 

/s/ Glenn W. Welling

Glenn W. Welling

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Engaged Capital, LLC

Engaged Capital Flagship Master Fund, LP

Engaged Capital Flagship Fund, LP

Engaged Capital Flagship Fund, Ltd.

Engaged Capital Holdings, LLC

Glenn W. Welling



--------------------------------------------------------------------------------

EXHIBIT A

Press Release



--------------------------------------------------------------------------------

   LOGO [g643364g0201222943304.jpg]

Investor Relations Contact:

Raphael Gross

203-682-8253

investorrelations@dfrg.com

Media Relations Contact:

Phil Denning, ICR

Phil.Denning@icrinc.com

646-277-1258

Del Frisco’s Restaurant Group Announces Cooperation Agreement with Engaged
Capital

Joe Reece Appointed to the Company’s Board of Directors and as Chair of
Transaction Committee

Company to Terminate Short-Term Shareholder Rights Plan

Engaged Capital Agrees to Support All Company Nominees at the 2019 Annual
Meeting

IRVING, Texas, February 4, 2019 – Del Frisco’s Restaurant Group, Inc. (“Del
Frisco’s” or the “Company”) (NASDAQ: DFRG) today announced that its Board of
Directors (the “Board”) executed a Cooperation Agreement with Engaged Capital,
LLC (“Engaged Capital”), Del Frisco’s third largest shareholder. The Company
also announced that it is terminating the short-term shareholder rights plan
that it adopted in December 2018 after observing unusual and substantial
activity in its shares.

The terms of the Cooperation Agreement include the appointment of Joe Reece to
the Board, which will be expanded by one member to seven directors, and as the
Chairman of the Transaction Committee that is overseeing the Company’s
previously-announced review of strategic alternatives. Mr. Reece will be a
Class III director, with a term lasting until the Company’s 2021 Annual Meeting
of Shareholders.

In addition, Engaged Capital has agreed to certain standstill and voting
commitments beginning on the date of the Cooperation Agreement and ending after
the completion of the Company’s 2019 Annual Meeting of Shareholders. Engaged
Capital will vote all of its shares in favor of the Company’s nominees and other
proposals at any meeting of the Company’s shareholders during the cooperation
period, subject to certain exceptions.

“We are pleased to welcome Joe to the Board. He brings considerable financial
experience and will complement the diverse skillsets and backgrounds of our
current Board members,” said Ian Carter, Chairman of the Board. “We are
confident that the insight that Joe will bring in his role as Chairman of the
Transaction Committee, and to the Board generally, will be invaluable as we move
forward with the Company’s previously announced review of strategic
alternatives.”



--------------------------------------------------------------------------------

“Joe will bring a new perspective to the boardroom and support the Company’s
efforts to drive growth and enhance shareholder value,” Norman Abdallah, Chief
Executive Officer of Del Frisco’s, commented. “We look forward to furthering our
constructive relationship with Engaged Capital. Under the Cooperation Agreement,
we are terminating the rights plan well before its scheduled expiration, which
we believe is in the best interests of the Company and all of its shareholders.”

Glenn W. Welling, the founder and Chief Investment Officer of Engaged Capital,
said, “I am pleased to have reached this agreement as part of a constructive
dialogue with Del Frisco’s. In addition to his decades of experience working
inside boardrooms, Joe Reece brings exceptional experience in investment banking
and the capital markets to Del Frisco’s which will be instrumental as the Board
evaluates the various opportunities available to maximize value for all
shareholders.”

Joe Reece has over 30 years of experience as a business leader. His experience
working with executives at corporations, financial sponsors, and institutional
investors, as well as serving on several public company boards, will bring an
added dimension to the Board.

Mr. Reece is the Founder and Chief Executive Officer of Helena Capital.
Mr. Reece previously served as Executive Vice Chairman and Head of the
Investment Bank for the Americas at UBS Group AG from 2017-2018 as well as
serving on the board of UBS Securities, LLC. Mr. Reece also held numerous
leadership roles at Credit Suisse Group AG from 1997-2015, including most
recently as Global Head of Equity Capital Markets. Earlier in his career, he
worked as a Corporate Attorney at Skadden Arps and Streich Lang. Mr. Reece also
served as Special Counsel and Attorney at the United States Securities and
Exchange Commission (“SEC”).

Mr. Reece currently serves as the Chair of the Audit Committee at Boxwood Merger
Corporation and is a Member of the Compensation and Audit Committees at
RumbleOn, Inc. He previously served as Chair of the Special Committee and Member
of the Executive Committee at CST Brands, Inc., as well as Chair of the Special
Committee and Member of the Audit Committee at LSB Industries, Inc.

Mr. Reece holds degrees from the University of Akron and Georgetown University
Law Center.

The complete agreement between the Company and Engaged Capital, as well as the
amendment to the shareholder rights plan, will be included in a Form 8-K to be
filed with the SEC.

About Del Frisco’s Restaurant Group, Inc.

Based in Irving, Texas, Del Frisco’s Restaurant Group, Inc. is a collection of
73 restaurants across 16 states and Washington, D.C., including Del Frisco’s
Double Eagle Steakhouse, Del Frisco’s Grille, Barcelona Wine Bar, and bartaco.

Del Frisco’s Double Eagle Steakhouse serves flawless cuisine that’s bold and
delicious, and offers an extensive award-winning wine list and level of service
that reminds guests that they’re the boss. Del Frisco’s Grille is modern,
inviting, stylish, and fun, taking the classic bar and grill to new heights, and
drawing inspiration from bold flavors and market-fresh ingredients. Barcelona
serves tapas, both simple and elegant, using the best seasonal picks from local
markets and unusual specialties from Spain and the Mediterranean, and offers an
extensive selection of wines from Spain and South America featuring over 40
wines by the glass. bartaco combines fresh, upscale street food and
award-winning cocktails made with artisanal spirits and freshly-squeezed juices
with a coastal vibe in a relaxed environment.



--------------------------------------------------------------------------------

For further information about our restaurants, to make reservations, or to
purchase gift cards, please visit: www.DelFriscos.com, www.DelFriscosGrille.com,
www.BarcelonaWineBar.com, and www.bartaco.com. For more information about Del
Frisco’s Restaurant Group, Inc., please visit www.DFRG.com.

About Engaged Capital

Engaged Capital, LLC (Engaged Capital) was established in 2012 by a group of
professionals with significant experience in activist investing in North America
and was seeded by Grosvenor Capital Management, L.P., one of the oldest and
largest global alternative investment managers. Engaged Capital is a limited
liability company owned by its principals and formed to create long-term
shareholder value by bringing an owner’s perspective to the managements and
boards of undervalued public companies. Engaged Capital’s efforts and resources
are dedicated to a single investment style, “Constructive Activism” with a focus
on delivering superior, long-term, risk-adjusted returns for investors. Engaged
Capital is based in Newport Beach, California.

Forward-Looking Statements

Certain statements in this press release constitute “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995. Such
forward-looking statements involve known and unknown risks, uncertainties, and
other factors which may cause the actual results, performance, or achievements
of the Company to be materially different from any future results, performance,
or achievements expressed or implied by such forward-looking statements. Factors
leading thereto may include, without limitation, uncertainties as to the
structure, terms, and timing of any strategic transaction resulting from Del
Frisco’s previously announced strategic review and whether it will be completed,
the impact of any such strategic transaction on Del Frisco’s, whether the
strategic benefits of any such strategic transaction can be achieved, general
economic conditions, conditions in the markets that the Company is engaged in,
behavior of customers, suppliers, and competitors, and the legal and regulatory
rules affecting Del Frisco’s. Statements preceded by, followed by, or that
otherwise include the words “believes,” “expects,” “anticipates,” “intends,”
“projects,” “estimates,” “plans,” “may increase,” “may fluctuate,” “will,”
“should,” “would,” “may,” and “could” or similar words or expressions are
generally forward-looking in nature and not historical facts. Any statements
that refer to outlook, expectations, or other characterizations of future
events, circumstances, or results, including all statements related to the
review of strategic alternatives for Del Frisco’s, are also forward-looking
statements. Important risks, assumptions and other important factors that could
cause future results to differ materially from those expressed in the
forward-looking statements are specified in Del Frisco’s Annual Report on
Form 10-K for the year ended December 26, 2017 and its Quarterly Report on
Form 10-Q for the period ended September 25, 2018 under headings such as
“Forward-Looking Statements”, “Risk Factors,” and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and in other filings
and furnishings made by the Company with the Securities and Exchange Commission
from time to time. The Company undertakes no obligation to release publicly any
revisions to any forward-looking statements, to report events, or to report the
occurrence of unanticipated events.